El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Los acusados fueron convictos de reincidencia en el delito de adulteración de leche y cada uno de ellos fue sentenciado a sufrir una pena de cárcel y a pagar una multa. Se quejan de que la corte cometió error, ya que fueron sentenciados anteriormente de acuerdo con una ley derogada o substituida por la actual ley de 1925, según la cual en realidad se les sentenció. La ley anterior del 1910 castigaba tanto el delito original como la reincidencia con penas de cárcel. Según la Ley No. 77 de 1925, por la primera infracción debe imponerse únicamente pena de multa e infracciones subsiguientes pueden ser castigadas con pena de cárcel. Creemos que los apelantes tienen razón. La Ley de 1925 trata de cubrir toda la materia de modificar o agregar a las penas y de sustituir la Ley de 1910. No fia habido previa condena bajo la ley posterior. La Legislatura pudo haber establecido una excepción pero no lo hizo. La sección 6, al dejar en vigor actos no inconsistentes, no hizo disposición alguna de que *761las anteriores convicciones debían considerarse como nna pri-mera infracción, ni se bizo disposición similar.
También se quejan los apelantes de la apreciación de la prueba. La lécbe se derramó y parte de ésta fué recogida del piso por los inspectores. El piso era de loza. Los acu-sados dicen que lo lavaban diariamente y que esto explica suficientemente la presencia de agua en la lecbe. La corte dirimió el conflicto de la prueba y no bailamos que tal apre-ciación fuera errónea.
Como la pena fué impuesta bajo una teoría errónea la sentencia será modificada debiendo imponerse una'multa de $100 a cada uno y así modificada se confirma.